DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks received January 5, 2021, with respect to claims 1, 2, and 3 have been considered but are moot because the new ground of rejection result from an updated search.  The pending claims have been further examined on the merits and the references applied in the prior rejection of record are no longer applicable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “one or more rotatable trolley members” in claim 11.
Because this claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hanneman (US 2,588,111) taken with Clabburn (US 4,045,604).
For claim 1, Hanneman discloses a panel for use in collecting fluid in a gas stream (Figs. 1, 11-15), the panel comprising a fluid collection member comprising one or more collection electrodes disposed in a first plane  (col. 2, ll. 25-35; col. 3, ll. 20-70, col. 4, ll. 15-20; col. 5, ll. 49-64; col. 6, ll. 1-35); and an emitter electrode assembly member comprising an emitter electrode frame and one or more emitter electrodes attached to the emitter electrode frame and disposed in a second plane (col. 3, ll. 20-70; Figs. 11-15), wherein the first plane is physically separated from the second plane such that the one or more collection electrodes are physically separated from the one or more emitter electrodes (Figs. 4, 5, 11-15) and wherein the fluid collection member is physically connected to the emitter electrode assembly member (col. 3, ll. 20-70) and the one or more collection electrodes are electrically insulated from the one or more emitter electrodes (col. 3, ll. 40-75; col. 4, ll. 15; col. 5, ll. 15-30; Figs. 3, 4, 11-15). While  by one or more electrically insulating members,” Hanneman fails to teach further that said one or more electrically insulating members “each comprising one or more sheds” (col. 5, ll. 15-30; Figs. 11-15). 
Clabburn teaches an electrically insulating member having a number of outwardly disposed flanges, or sheds, which extend from the outer surface of the electrically insulating member provided to increase the creepage distance and flash-over voltage and to reduce leakage currents (Figs. 1-3; col. 1, ll. 15-65; col. 5, l. 45–col. 8, l. 20; col 10, l. 40–col. 11, l. 2). Clabburn teaches that the electrically insulating member having a plurality of radially disposed sheds, i.e., one or more sheds (see Figs. 1-3), extend from the electrically insulating member either radially or obliquely.  The angle of projection chosen for the sheds extending from the electrically insulating member is usually the same for each shed. Sheds which extend from the electrically insulating member at an angle other than 90° provide several protected areas that help improve the overall performance of the electrically insulating member especially in polluted outdoor environments. Clabburn states, and it is well known to those skilled in the art, that a shed is a flange member which extends outwardly from the surface of the electrically insulating member and around the circumference thereof to provide the electrically insulating member with a circumferential rib, skirt, or fin (col. 1, ll. 15-65).  
As such, it would have been readily obvious to one having ordinary skill in the art at the effective filing date of the current invention to apply the electrically insulating member of Clabburn, each comprising one or more sheds, to the apparatus of Hanneman in order to improve the overall performance of the electrically insulating .
Claims 2, 5, 8, 10, 14, 15, 17, 18, 23, 30, 33, 34, 43, 44, 46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman (US 2,588,111) taken with Clabburn (US 4,045,604).
For claim 2, Hanneman discloses a panel for use in collecting fluid in a gas stream, the panel (Figs. 11-15) comprising a fluid collection member comprising one or more collection electrodes (46); and an emitter electrode assembly member comprising one or more emitter electrodes (45; col. 5, l. 15 – col. 7, l. 5; Figs. 11-15), the emitter electrode assembly member attached to the fluid collection member by one or more electrically insulating members (38; col. 5, ll. 49-64; col. 6, ll. 3-35), wherein the one or more electrically insulating members are disposed between the fluid collection member and the emitter electrode assembly member (Figs. 11-15) such that the one or more electrically insulating members physically separate the fluid collection member and the emitter electrode assembly member (Figs. 11-15; col. 5, ll. 40-61; col. 6, ll. 3-35).  Although Hanneman teaches that one or more electrically insulating members, Hanneman is silent to indicate that said one or more electrically insulating members each comprises one or more sheds (col. 5, ll. 15-30; Figs. 11-15).
However, Clabburn does teach an electrically insulating member comprising one or more sheds; whereas, said electrically insulating member has several outwardly disposed flanges, or sheds, which extend from the outer surface of the electrically insulating member provided to increase the creepage distance and flash-over voltage 
For claim 5, the teaching of the prior art references are set forth above, and Hanneman discloses further the collection surface is a mesh or a porous metal plate (col. 2, ll. 25-35).
For claims 8 and 10, the teaching of the prior art references are set forth above, and Hanneman discloses further wherein the fluid collection member comprises a collection frame and the one or more collection electrodes are attached to the collection 
For claim 14, the teaching of the prior art references are set forth above, and Hanneman discloses further each of the one or more emitter electrodes is a metal wire (inherent, col. 3, ll. 20-70, note ll. 63-70).
For claim 15, the teaching of the prior art references are set forth above, and Hanneman is set forth above but is silent for the metal wire (i.e., the one or more emitter electrodes) from 50 µm to 10 mm. However, selection of dimensions for the metal wire is considered an obvious matter of design choice for those of ordinary skill in the art and discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
For claims 17 and 18, the teaching of the prior art references are set forth above, and Hanneman discloses further the one or more emitter electrodes are attached to the emitter electrode frame under tension (col. 3, ll. 20-60).  The tension range “under at least 4 N and not more than 20 N” for claim 18 is considered a result effective variable and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
For claim 23, the teaching of the prior art references are set forth above, and Hanneman further teaches wherein each of the one or more emitter electrodes are attached (col. 5, ll. 50-66) at least three electrically insulating capstans 43 (col. 5, ll. 25-40) but does not state that the one or more emitter electrodes are attached as wound In re Dailey, 149 USPQ 47 (CCPA 1976). 
For claim 33, the teaching of the prior art references are set forth above but does not discuss the material for which each of the one or more electrically insulating members comprises polytetrafluoroethylene (PTFE). However PTFE is an old, long known polymer having dielectric properties. Therefore, one of ordinary skill in the art at the effective filing date of the current invention would find it obvious to select PTFE for the one or more electrically insulating members based on the availability of materials for the design conditions of the invention with a reasonable expectation for success.
For claim 34, the teaching of the prior art references are set forth above, and Hanneman discloses further each of the one or more electrically insulating members comprises one or more sheds (Fig. 14; col. 5, ll. 25-40).
For claim 43, the teaching of the prior art references are set forth above, and Hanneman discloses further comprising a second emitter electrode assembly member (16; col. 3, ll. 1-8), the second emitter electrode assembly member comprising a second emitter electrode frame and one or more second emitting electrodes attached to the second emitter electrode frame (col. 3, ll. 20-70), wherein the second emitter electrode assembly member is physically attached to and electrically insulated from the fluid collection member (col. 5, ll. 15-65; Figs. 11, 14; col. 3, ll. 70-75; Figs. 1, 3, 4), wherein 
For claim 44, the teaching of the prior art references are set forth above, and Hanneman discloses further wherein the one or more collection electrodes are grounded (col. 3, ll. 1-20).
For claim 46, the teaching of the prior art references are set forth above, and Hanneman discloses further wherein each of the one or more emitter electrodes is a needle (barbs in 15 shown in Figs. 1, 3, 4). 
For claim 55, the teaching of the prior art references are set forth above, and Hanneman discloses further wherein each of the one or more emitter electrodes comprises one or more small radius of curvature points, e.g., one or more needles, or pipes or rods with one or more spikes, or a combination thereof; disposed in a one- or two- dimensional array; disposed perpendicular to the collection surface; and disposed parallel to the collection surface, see par. [0021],  (barbs in 15 shown in Figs. 1, 3, 4; see 15 & 16 in Figs. 1, 3, 4, 6, 11, 14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanneman and Clabburn in view of Eagan (US 4,102,038).
For claim 55, the teaching of the prior art references are set forth above but does not explicitly disclose one or more rotatable trolley members attached to the collection frame.  However, Eagan is analogous art and does teach one or more rotatable trolley .
Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman and Clabburn in view of Sato (US 2018/0078950).
For claim 47, the teaching of the prior art references are set forth above but appears to be silent to indicate a specific voltage range. Nevertheless, Hanneman discusses supplying electrical charge at column 3, lines 1-20 and column 5, line 65 to column 6, line 2. Sato is analogous art and teaches the DC power supply 13 applies a high DC voltage (an applied voltage Va) between the discharge electrode 11 and the counter electrode 12. The DC power supply 13 applies a negative (or positive) voltage Va of several kilovolts (for example, about 6 kV to 15 kV) to the discharge electrode 11, and the counter electrode 12 is at the earth potential (pars [0051]-[0052]).  The electrical potential taught in Sato is within the range disclosed in the instant claim.  Therefore, at the effective filing date of the instant invention, one of ordinary skill in the art would find it obvious to apply the voltage range disclosed in Sato for the panel of Hanneman operable to maintain a voltage of at least 1 kV and no more than 500 kV in order to provide an electric field between said one or more collection electrodes and said one or more emitter electrodes to filter particles.
For claim 49, the teaching of the prior art references are set forth above. While Hanneman appears to be silent to indicate a distance of no more than 0.5m, Hanneman .
Claims 3, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman (US 2,588,111) taken with Clabburn (US 4,045,604).
For claim 3, Hanneman discloses a panel for use in collecting fluid in a gas stream, the panel (Figs. 11-15) comprising an emitter electrode assembly member comprising one or more tensioned wire electrodes on an emitter electrode frame (45; col. 5, l. 15 – col. 7, l. 5; Figs. 11-15); and a fluid collection member comprising an electrically conductive collection surface (46) wherein the emitter electrode assembly member is (i) physically attached to the fluid collection member and (ii) disposed apart from by one or more electrically insulating members (38; col. 5, ll. 49-64; col. 6, ll. 3-35), Hanneman fails to teach said one or more electrically insulating members each comprising one or more sheds (col. 5, ll. 15-30; Figs. 11-15) and does not explicitly state a distance apart for said emitter electrode assembly member and said fluid collection member.  Nevertheless, said distance range “within no more than 0.5 m” is In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  
Furthermore, Clabburn teaches an electrically insulating member having a number of outwardly disposed flanges, or sheds, which extend from the outer surface of the electrically insulating member provided to increase the creepage distance and flash-over voltage and to reduce leakage currents (Figs. 1-3; col. 1, ll. 15-65; col. 5, l. 45-col. 8, l. 20; col 10, l. 40–col. 11, l. 2). Clabburn teaches that electrically insulating member having a plurality of radially disposed the sheds (sheds disclosed in Clabburn each comprise one or more sheds, see Figs. 1-3) usually project from the electrically insulating member either radially or obliquely and an angle of projection of the sheds from the electrically insulating member chosen is usually the same for each shed. Sheds which project from the electrically insulating member at an angle other than 90° provide a number of protected areas which help to improve the overall performance of the electrically insulating member especially in polluted outdoor environments. Clabburn states that as is well known to those skilled in the art, a shed is a flange member which extends outwardly from the surface of the electrically insulating member and around the circumference thereof to provide the electrically insulating member with a circumferential rib, skirt, or fin (col. 1, ll. 15-65).  It would have been readily obvious to one having ordinary skill in the art to apply the electrically insulating member of Clabburn, each comprising one or more sheds, to the apparatus of Hanneman in order to improve the overall performance of the electrically insulating member at the distance 
For claim 58, the teaching of the prior art references are set forth above, and Hanneman teaches the electrically conductive collection surface but not that said electrically collection surface is planar. However, having a planar electrically conductive collection surface is considered a change in shape. The courts have held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  In re Dailey, 149 USPQ 47 (CCPA 1976).
For claim 59, the teaching of the prior art references are set forth above, and Hanneman teaches wherein each of the one or more tensioned wire emitter electrodes is attached to one or more capstans on the emitter electrode frame (col. 5, ll. 25-40, 50-66) but does not explicitly state that each is tensioned around the one or more capstans on the emitter electrode frame. However, each of the one or more tensioned wire emitter is also attached to a spring which would cause tension that one of ordinary skill in the art would envisage for each of the one or more tensioned wire emitter.
Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references disclose insulators for high voltage devices with any one of sheds, flanges, weather sheds, or bellows:  US 3972701, US 2253264, US 2264428, US 4965407, US 3301938, US 1994259, US 3604830, US 3755611, US 3595983, US 4714800, US 8729396, US 3315026, US 6423903, US 4670625, US 3257501, US 4724284, US 6303870, US 8344256, US 4749824, US 5877453, US 5986216, US 5220134, US 5448019, US 6501029, US 4440975, US 4634806, and US 6441310.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 25, 2021

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776